— Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 1988, which ruled that claimant was entitled to receive unemployment insurance benefits.
In the decision on appeal the Unemployment Insurance Appeal Board adopted the findings and conclusions of the Administrative Law Judge (hereinafter ALJ) who found that claimant was engaged in covered employment within the *830meaning of the Unemployment Insurance Law and was, therefore, entitled to benefits. The disputed issue before the ALJ and the Board was whether claimant, who worked as a cable installer, was an employee or an independent contractor.
The bulk of the employer’s brief on this appeal is devoted to the argument that its relationship with cable installers is based upon an independent contract and is not an employer/ employee relationship. The question of the employer’s relationship to its cable installers in general, however, was not at issue before either the AU or the Board. As noted above, the issue concerned the employer’s relationship with one particular cable installer, claimant herein. On this issue, the employer concedes that there were certain facts and circumstances which distinguished claimant from other cable installers and might support a finding of control and supervision. For example, claimant was introduced to cable installing work and trained by the employer. The employer also provided claimant with an advance payment when he was assigned to work in a particular geographic area. While these facts alone might not be sufficient to establish an employer/employee relationship, when coupled with all the other facts and circumstances, they support the finding that claimant did not operate an independent business of his own, but instead that claimant worked for the employer, who exercised sufficient control over the results produced to support the Board’s finding of covered employment (see, Matter of Rivera [State Line Delivery Serv. — Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). We note that the Board’s reference to "all others similarly situated” is purely gratuitous, inasmuch as there was no claim that any other cable installer was in fact "similarly situated” to claimant.
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.